DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/6/2022 has been entered. Claims 1, 10, 12, 13, 15, 17 are amended. Claims 1-17 and 20 are pending.
Specification
The title of the invention includes a typographical error.  “Reginal” should be –Regional--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification filed explains a lockdown command is a command to place lock assemblies into a locked state (At block 100, the controller 30 may trigger a lockdown event that generally commands, or places, each lock assembly 28 into a locked state, see Para. 35 of PGPub; and sending of lockdown notification to the mobile devices, see Para. 36 of PGPub). But the Specification filed does not explain what a lockdown command does to the mobile devices. Therefore, the new limitation in claim 1, “the control arrangement is configured to send a lockdown command directly to the plurality of mobile devices…” is considered new matter as it is not supported by the specification original filed.
Claims 2-11 depend on claim 1; therefore, they suffer the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Specification filed explains a lockdown command is a command to place lock assemblies into a locked state. The new limitation in claim 1, “the control arrangement is configured to send a lockdown command directly to the plurality of mobile devices…” renders the claim indefinite as a mobile device does not include lock assemblies to execute the lockdown command. Therefore, it is unclear what is meant by sending a lockdown command to the plurality of mobile devices.
Claims 2-11 depend on claim 1; therefore, they suffer the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trani (US 2016/0055692) and further in view of Abu (US 2012/0190325) and Mahaffey (US 20160099963 A1).
Regarding claim 1, Trani discloses a regional lock-state control system for operation within a region, the regional lock-state control system comprising: 
a control arrangement including a status module, a people locator module, and at least one computing processor configured to execute the status module, and the people locator module (via system controller in security system to enable or disable lockdown status, Para 11; and tracking system 115 locating users with mobiles 103, Para. 42-44); 
a plurality of mobile devices each including a mobile device module and a computing processor configured to execute the mobile device module (via mobile smart phones 103, Para. 6); and 
a plurality of lock assemblies constructed and arranged to move between a locked state and an unlocked state(via door controllers 112 to lock or unlock and , Para. 37 and 123).
Trani fails to disclose wherein the status module via the control arrangement is configured to send a lock-state notification to each one of the plurality of mobile devices upon an event thereby initiating the mobile device module to scan for a plurality of wireless advertisements transmitted by each respective one of the plurality of lock assemblies when placed in one of the locked and unlocked states. 
Abu teaches a security system including a device to wirelessly send a lock state notification to a plurality of mobile devices upon an emergency (via lockdown notification sent to target devices 790, see Para. 13, 119, 123), thereby initiating the mobile device module to scan for a plurality of wireless advertisements transmitted by a plurality of communication devices when placed in one of the locked and unlocked states (the intelligent network source listens passively for network connection requests from the target device 790, and in other embodiments it broadcasts or otherwise transmits network connection offerings receivable by the target device 790. The system 710 prepares a delivery message including the alert message which is receivable by the target device 790 (step 1440). The system 710 then communicates the response to the target device 790 (step 1445), which may then be displayed or performed on the target device (step 1450). In some embodiments, the system 710 may receive an acknowledgement from the target device 790 (step 1455), see Para. 151).
Abu teaches that target devices may include any communications device capable of receiving an alert message from the system (Para. 49, emphasis on last sentence), which includes communications devices like smart phones of Trani to one of ordinary skill in the art. The lock assemblies of Trani (door
controller 112, Para. 46 of Trani) are computer devices configured to include communication circuitry to communicate with a remote system, which means the lock assemblies of Trani are computer communication devices that can be configured as a communication device as taught by Abu to sense target devices in locations and communicate messages to the target devices (see Para. 64 of Abu).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani to include wherein the status module via the control arrangement is configured to send a lock-state notification to each one of the plurality of mobile devices upon an event thereby initiating the mobile device module to scan for a plurality of wireless advertisements transmitted by each respective one of the plurality of lock assemblies as intelligent network sources when placed in one of the locked and unlocked states in order to receive messages from the status module, thereby improve safety.
As best understood, Trani and Abu fail to disclose the control arrangement is configured to send a lockdown command directly to the plurality of mobile devices upon a lockdown event.
Mahaffey teaches a server can be configured to send a lockdown command to mobile devices upon detection of a lockdown event (Para. 170).
From the teachings of Mahaffey, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani and Abu to include the control arrangement is configured to send a lockdown command directly to the plurality of mobile devices upon a lockdown event in order to inform the users of the mobile devices.
Claim 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trani in view of Abu and Mahaffey, and further in view of Kitamura (US 20020101331).
Regarding claim 2, Trani, Mahaffey and Abu discloses the mobile device module is configured to send a wireless status message associated with at least one detected advertisement of the plurality of wireless advertisements to the control arrangement (via an acknowledgement from the target device 790 (step 1455), see Abu, Para. 18 and 151), and wherein the wireless status message includes an address of the associated mobile device (via user information including unique ID and location data 109, Trani, Para. 6, 44).
But fails to disclose an address of the at least one lock assembly of the plurality of lock assemblies.
Kitamura teaches that position information for tracking can be determined based on the identification information of a stationary device (Para. 23).
From the teachings of Kitamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani, Mahaffey and Abu to include an address of the at least one lock assembly of the plurality of lock assemblies in order to make position information easier to determine.
Regarding claim 3, Trani discloses the wireless status message includes a signal strength of each one of the at least one detected advertisements (via signal strength used to limit users, Para. 85). 
Regarding claim 4, the combination of Trani, Abu, Mahaffey and Kitamura disclose the people locator module is configured to utilize preprogrammed lock assembly location data (via tracking station determines location based on ID, Para. 23 of Kitamura) and the wireless status message of each one of the plurality of mobile devices to locate the plurality of mobile devices (via user information including unique ID and location data 109, Trani, Para. 6, 44). 
Regarding claim 5, the combination of Trani, Abu, Mahaffey and Kitamura discloses wherein the regional lock-state control system is a regional lockdown control system (via confining the threat to a specific location, Para. 11 of Trani), and the lock-state notification is a lockdown notification (via lockdown alert message to target devices, Abu, Para. 119-121). 
Regarding claim 6, Trani discloses the mobile device is a smartphone (smart phone, Para. 6). 
Regarding claim 7, Trani discloses wherein the mobile device is an access card (via key fob, Para. 6). 
Regarding claim 8, Trani discloses wherein the region is a student campus (via school, Para. 119). 
Regarding claim 9, Trani discloses the region is a building (via building 102, Para. 119). 
Regarding claim 10, Trani discloses wherein the control arrangement includes a cloud-based server including a first computer processor of the at least one computing processor (via components including system controller 118 part of a cloud-based network, Para. 36), and a local controller including a second computing processor of the at least one computing processor, and wherein the status module and the people locator module are executed by the first computing processor (system controller 118 in security system 100 is distributed between two or multiple locations or buildings 102, Para. 36), and a central lock control module configured to send a command to the plurality of lock assemblies upon the event that places the plurality of lock assemblies in one of the locked and unlocked states is executed by the local controller (via system controller 118 disable lockdown, Para. 122).
Mahaffey further teaches that a cloud based server can be configured to directly send notifications to mobile communication devices (Para. 437).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani, Abu, Mahaffey and Kitamura to include the cloud based server configured to directly send the lock-state notifications to the plurality of mobile devices in order to provide more channels of communication to users.
Regarding claim 11, Trani discloses the controller is hard-wired to each one of the plurality of lock assemblies (via LAN wired Ethernet, Para. 44).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trani (US 2016/0055692) and further in view of Abu (US 2012/0190325).
Regarding claim 12, Trani discloses a method of operating a regional lockdown system comprising:
triggering a lockdown event by a remote cloud-based server of a control arrangement (system controller 118, Para. 36, 48, 120);
directly sending a lockdown command by a local controller of the control arrangement to a plurality of lock assemblies (via the system controller sends emergency lockdown signal to the verification and tracking system 115 in step 724. The verification and tracking system forwards the emergency lockdown signal to positioning units to lock doors surrounding threat, Para. 37, 123);
placing the plurality of lock assemblies into a locked state upon receipt of the lockdown command (via door controller 112, Para. 37, 123);
determining a location of each respective one of the plurality of mobile device with respect to the plurality of lock assemblies by the control arrangement (tracking system 115 locating users with mobiles 103, Para. 42-45).
Trani fails to disclose initiating a wireless advertisement by each one of the plurality of lock assemblies upon receipt of the lockdown command; wirelessly sending a lockdown notification to a plurality of mobile devices by the remote cloud-based server upon the triggering of the lockdown event; scanning for the wireless advertisement of at least one proximate lock assembly of the plurality of lock assemblies by the plurality of mobile devices upon receipt of the lockdown notification; sending a status message, at least in part indicative of the advertisement, by each one of the plurality of mobile devices to the control arrangement upon receipt of the advertisement.
Abu teaches a security system including a device to wirelessly send a lock state notification to a plurality of mobile devices upon an emergency (via lockdown notification sent to target devices 790, see Para. 13, 119, 123), thereby initiating the mobile device module to scan for a plurality of wireless advertisements transmitted by a plurality of communication devices when placed in one of the locked and unlocked states, and sending an acknowledgement status message (the intelligent network source listens passively for network connection requests from the target device 790, and in other embodiments it broadcasts or otherwise transmits network connection offerings receivable by the target device 790. The system 710 prepares a delivery message including the alert message which is receivable by the target device 790 (step 1440). The system 710 then communicates the response to the target device 790 (step 1445), which may then be displayed or performed on the target device (step 1450). And the system 710 may receive an acknowledgement from the target device 790 (step 1455), see Para. 151).
Abu teaches that target devices may include any communications device capable of receiving an alert message from the system (Para. 49, emphasis on last sentence), which includes communications devices like smart phones of Trani to one of ordinary skill in the art. The lock assemblies of Trani (door
controller 112, Para. 46 of Trani) are computer devices configured to include communication circuitry to communicate with a remote system, which means the lock assemblies of Trani are computer communication devices that can be configured as a communication device as taught by Abu to sense target devices in locations and communicate messages to the target devices (see Para. 64 of Abu).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani to include initiating a wireless advertisement by each one of the plurality of lock assemblies upon receipt of the lockdown command; and scanning for the wireless advertisement of at least one proximate lock assembly of the plurality of lock assemblies by the plurality of mobile devices; sending a status message, at least in part indicative of the advertisement, by each one of the plurality of mobile devices to the control arrangement upon receipt of the advertisement in order to improve communication between the mobile devices and the server, thereby improve safety.
Claim 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trani in view of Abu, and further in view of Friedli (US 20190371101).
Regarding claim 13, Trani, Abu fail to disclose wherein each wireless advertisement includes a specific address for each respective one of the plurality of lock assemblies and whether the associated lock assembly of the plurality of lock assemblies is in a locked state or an unlocked state, and wherein the data associated with the first wireless advertisement is sent by each respective one of the plurality of mobile devices as part of the status message.
Friedli teaches a lock configured to broadcast its lock identifier and lock status (Para. 37-39).
From the teachings of Friedli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani, Abu to include wherein the each wireless advertisement includes a specific address for each respective one of the plurality of lock assemblies and whether the associated lock assembly of the plurality of lock assemblies is in a locked state or an unlocked state, and wherein the data associated with the first wireless advertisement is sent by each respective one of the plurality of mobile devices as part of the status message in order to track the users based on the lock identified.
Regarding claim 14, Friedli teaches the first wireless advertisements utilizes a Bluetooth protocol (via Bluetooth radio, Para. 37).
 Regarding claim 15, Trani, Abu, and Friedli discloses the claimed invention, wherein Trani teaches the cloud-based server includes a computing processor and an electronic storage medium configured to store geographic locations of each lock assembly of the plurality of lock assemblies (via components including system controller 118 part of a cloud-based network, Para. 36).
Regarding claim 17, Trani and Abu fail to disclose wherein the status message is in-part associated with the location of the respective mobile device of the plurality of mobile devices with respect to the at least one proximate lock assembly of the plurality of lock assemblies.
Friedli teaches a status message from a mobile device is in-part associated with a location of the mobile device with respect to at least one proximate lock assembly (the server message from the mobile device 2, it analyzes the server message to obtain from this the device identifier, the lock identifier and the state designator. The server message therefore specifies from which mobile device 2 is was sent (device identifier), which electronic lock 8 is involved (lock identifier) and in which state the electronic lock 8 is located (state designator), Para. 39).
From the teachings of Friedli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani and Abu to include wherein the status message is in-part associated with the location of the respective mobile device of the plurality of mobile devices with respect to the at least one proximate lock assembly of the plurality of lock assemblies in order to provide additional methods to determine the location of the users.
Regarding claim 20, Trani, Abu and Friedli discloses the claimed invention, wherein Trani teaches emitting a second wireless advertisement by each one of the plurality of mobile devices for scanning by the other mobile devices of the plurality of mobile devices, wherein the second wireless advertisement includes a specific address for each respective one of the plurality of mobile devices (via users 104 carry user devices 103 (e.g., fobs, smartphones, tablets, phablets, or other mobile computing devices), which broadcast user information as packet data 105-1 to 105-n with unique ID, Para. 38).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trani in view of Abu, and further in view of Morgan (US 2018/0204447).
Regarding claim 16, Trani, Abu fail to disclose wirelessly sending the lockdown notification is repetitious for tracking movement of each one of the plurality of mobile devices.
Morgan teaches repeating a notification of an emergency event to mobile devices (Para. 5-6).
From the teachings of Morgan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Trani, Abu to include wirelessly sending the lockdown notification is repetitious for tracking movement of each one of the plurality of mobile devices in order to ensure the notification is received by the mobile devices and the location of the mobile devices are continuously tracked.
Response to Arguments
Applicant's arguments with respect to claim 1 filed 6/6/2022 have been fully considered but are moot in view of the new grounds of rejection including a new reference (Mahaffey, US 20160099963 A1) not presented before.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689